Title: To John Adams from George Brinley, 16 June 1818
From: Brinley, George
To: Adams, John


				
					Dr. Sir
					Boston June 16. 1818
				
				Col. Danl. Putnam knowing how anxiously I feel for the honor of his Father’s memory, (& my relation); was kind enough to transmit to me, your obliging favour, to him, under date of the 5th inst—As there is no name existing that could give such effect to the Public mind as yours in this case—I have a great desire to obtain your consent to use the third, & perhaps the fourth paragraph—to incorporate into a Mass of evidence shortly to appear in the “North American review”—It will be written without asperity—cool & dispassionate, by an able hand—Your permission will confer a special favour on one who wishes you every present, & future happiness—I have the honor to be my D sir with profound respect / Your Obliged & very Obt Sert
				
					George Brinley
				
				
			